 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6                                   UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8

 9    UNITED STATES OF AMERICA,                         No. 6:17-PO-00101-MJS
10                      Plaintiff,
11                                                      MOTION TO VACATE REVIEW
                                                        HEARING; AND ORDER THEREON
12    MONAE LYNN ISLEY,
13                      Defendant.
14

15
            The United States, by and through its representative, Susan St. Vincent hereby moves the
16
     Court for an Order to Vacate the review hearing currently scheduled in this matter for November
17
     6, 2018. On November 2, 2017 the Defendant was sentenced to 24 months unsupervised
18
     probation, and a fine of $600 and a review hearing was set for November 6, 2018. To date, the
19
     Defendant has complied with all the terms of unsupervised probation. Therefore the government
20
     requests the review hearing scheduled for November 6, 2018 be vacated and the matter be set for
21
     review hearing on October 1, 2019 at 10:00 a.m..
22

23
            Dated: October 31, 2018              NATIONAL PARK SERVICE
24

25                                                          /S/ Susan St. Vincent_________
                                                            Susan St. Vincent
26
                                                            Legal Officer
27

28
                                                        1
 1                                         ORDER
 2

 3            Upon application of the United States, and good cause having been shown therefor, IT IS
     HEREBY ORDERED that the review hearing scheduled for November 6, 2018, in the above
 4
     referenced matter, United States v. Isley, 6:17-PO-00101-MJS, be vacated. Further, a review
 5
     hearing is set for October 1, 2019 at 10:00 a.m..
 6

 7   IT IS SO ORDERED.
 8

 9   Dated:      November 1, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
